Judge MARTIN (Robert M.),
dissenting.
I agree with the findings of fact and conclusion of law by the trial court that plaintiffs Mary Lee Heath and son, Kenneth Lee Heath, are the owners of a 3/11 undivided interest in lots 3, 4, and 5 of the division of the Margaret Hall lands and vote to affirm.
Plaintiffs established title through B. F. Hobgood, Jr. (son of Lillie Hall Hobgood). Defendants’ title comes through B. F. Hobgood, Sr., who only held a curtesy right in his wife’s lands.
*714B. F. Hobgood, Jr. inherited the land from his mother, Lillie Hall Hobgood, who died intestate on 4 July 1929, subject to his father’s curtesy estate. His father, B. F. Hobgood, Sr. died in September 1976.
In my opinion, neither adverse possession nor the Real Property Marketable Title Act have any application in this case.
I respectfully dissent from the opinion filed by the majority.